vehicle or a watercraft involved in an accident that the officer reasonably believes

occurred as a result of the offense and, at the time of the arrest, the officer reasonably

believes that as a direct result of the accident" either "any individual has died or will die,"

"an individual other than the person has suffered ser¡ous bodily injury" or "an individual

other than the person has suffered bodily injury and been transported to a hospital or

other medical facility for medical treatment." \d.5724.012(b)(1).

                      lll.        ExcEpÏoNs ro rHE WARRANT   REQU|REMENT

A.      Section 724.012

        The State contends that section 724.012 is an exception to the constitutional

warrant requirement. Specifically, the State argues that "[t]he exigent circumstances or

'special facts' [as required by McNeely] are carved out in the mandatory blood draw

statute . . . ."

        This Court has already determined that the Legislature did not mean to circumvent

the Fourth Amendment's requirement that the police officer acquire a warrant prior to

acquiring a blood sample aftei the suspect refuses to provide a specimen regarding

another portion of the mandatory blood draw statute. See State v. Villaneal, No. 13-13-

00253-CR,      _   S.W.3d    _,                      *1
                                  _,2014WL1257150, at 1 (Tex. App.-Corpus Christi Jan.
23,2014, pet. granted). The court of criminal appeals affirmed our decision stating, "the

provisions in the Transportation Code do not, taken by themselves, form a constitutionally

valid alternative to the Fourth Amendment warrant requirement" and "a nonconsensual

search of a DWI suspect's blood conducted pursuant to the mandatory-blood-draw and

implied-consent provisions in the Transportation Code, when undertaken in the absence

of a warrant or any applicable exception to the warrant requirement, violates the Fourth